Order entered June 17, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00678-CV

                          IN RE SHAMELYA ETIER, Relator

                Original Proceeding from the County Court at Law No. 4
                                 Dallas County, Texas
                         Trial Court Cause No. CC-19-02004-D

                                         ORDER
                Before Justices Whitehill, Partida-Kipness, and Pedersen, III

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                   /s/   ROBBIE PARTIDA-KIPNESS
                                                         JUSTICE